       Case 4:17-cv-03440-DMR Document 97 Filed 04/15/20 Page 1 of 3




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     David Eiseman (Bar No. 114758)
 2   davideiseman@quinnemanuel.com
   50 California Street, 22nd Floor
 3 San Francisco, California 94111
   Telephone:     (415) 875-6600
 4 Facsimile:     (415) 875-6700

 5 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Ryan S. Goldstein (Bar No. 208444)
 6   ryangoldstein@quinnemanuel.com
   865 S. Figueroa St., Floor 10
 7 Los Angeles, California 90017
   Telephone:     (213) 443-3000
 8 Facsimile:     (213) 443-3100

 9 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Jared W. Newton (admitted pro hac vice)
10   jarednewton@quinnemanuel.com
     K. Kevin Chu (admitted pro hac vice)
11   kevinchu@quinnemanuel.com
   1300 I Street, NW, Suite 900
12 Washington, D.C. 20005
   Telephone:     (202) 538-8000
13 Facsimile:     (202) 538-8100

14 MINAMINO LAW OFFICE, PLLC
     Koichiro Minamino (admitted pro hac vice)
15   mick@minaminolaw.com
   1300 I Street, NW
16 Washington, D.C. 20005
   Telephone:     (202) 777-3638
17
   Attorneys for Defendants
18 HAMAMATSU CORPORATION,
   HAMAMATSU PHOTONICS K.K., and
19 PHOTONICS MANAGEMENT CORP.

20                              UNITED STATES DISTRICT COURT
21                             NORTHERN DISTRICT OF CALIFORNIA
22 SEMICAPS PTE LTD.,                                 CASE NO. 17-cv-03440-DMR

23                Plaintiff,                          DEFENDANTS’ UNOPPOSED MOTION
                                                      FOR ISSUANCE OF LETTER OF
24         vs.                                        REQUEST FOR INTERNATIONAL
                                                      JUDICIAL ASSISTANCE TO DEPOSE
25 HAMAMATSU CORPORATION, et al.,                     AND REQUEST DOCUMENTS FROM
                                                      IPFA
26                Defendants.
                                                      Date: Thursday, May 28, 2020
27                                                    Time: 1:00 p.m.
                                                      Courtroom: 4
28                                                    Judge: Honorable Donna M. Ryu

                                                                                Case No. 17-cv-03440-DMR
     DEFENDANTS’ UNOPPOSED MOTION FOR ISSUANCE OF LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
        Case 4:17-cv-03440-DMR Document 97 Filed 04/15/20 Page 2 of 3




 1                               NOTICE OF MOTION AND MOTION
 2 TO PLAINTIFF AND ITS ATTORNEYS OF RECORD:

 3          NOTICE IS HEREBY GIVEN that on Thursday, May 28, 2020, at 1:00 p.m., or such other

 4 time as ordered by the Court, located at 1301 Clay Street, Oakland, CA 94612, Defendants

 5 Hamamatsu Corporation, Hamamatsu Photonics K.K., and Photonics Management Corp.

 6 (collectively, “Hamamatsu”) will respectfully move to request that this Court sign and issue the

 7 attached Letter of Request for International Judicial Assistance pursuant to the Hague Convention

 8 of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters (“Letter of

 9 Request”), attached hereto as Exhibit 1, in order to request the deposition and documents of the

10 International Symposium on the Physical and Failure Analysis of Integrated Circuits (“IPFA”).

11          The IPFA hosted the 13th International Symposium on the Physical and Failure Analysis of

12 Integrated Circuits on July 3-7, 2006 in Singapore. The article, DC-Coupled Laser Induced

13 Detection System for Fault Localization in Microelectronic Failure Analysis by Quah et al., was

14 published during the IPFA conference proceedings. The IPFA therefore possesses information

15 that is highly relevant to this lawsuit. The IPFA is located in Singapore and under the jurisdiction

16 of the Singapore courts, including the Supreme Court of Singapore. The evidence requested

17 cannot be obtained without the aid of the Supreme Court of Singapore. Hamamatsu respectfully

18 requests that the Court execute the attached Letter of Request at its earliest convenience.

19          Plaintiff SEMICAPS Pte Ltd. (“SEMICAPS”) has confirmed that it does not oppose this

20 request for issuance of a Letter of Request for International Judicial Assistance.

21

22
     Dated: April 15, 2020                      QUINN EMANUEL URQUHART & SULLIVAN,
23                                              LLP
24                                              By: /s/ David Eiseman
25                                                  David Eiseman

26                                              Attorneys for Defendants
                                                HAMAMATSU CORPORATION,
27                                              HAMAMATSU PHOTONICS K.K., and
                                                PHOTONICS MANAGEMENT CORP.
28

                                                     -2-                         Case No. 17-cv-03440-DMR
      DEFENDANTS’ UNOPPOSED MOTION FOR ISSUANCE OF LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
       Case 4:17-cv-03440-DMR Document 97 Filed 04/15/20 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2         I, Joseph LeRoy, certify that pursuant to Local Rule 5-5, counsel of record who have

 3 consented to electronic service are being served on April 15, 2020 with copies of the attached

 4 document(s) via the Court’s CM/ECF system, which will send notification of such filing to

 5 counsel of record.

 6

 7         Executed on April 15, 2020, at San Francisco, California.

 8

 9                                                 /s/ Joseph LeRoy

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -3-                         Case No. 17-cv-03440-DMR
     DEFENDANTS’ UNOPPOSED MOTION FOR ISSUANCE OF LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
